DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 04/29/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-33 are pending.
Response to Arguments
Applicant’s submission received 04/29/2022 have been considered. Some typographical errors presented in the office action dated 11/02/2021 were not addressed and have been presented below for convenience. All other objections have been properly addressed and withdrawn. The amendments made to the specification and the replacement drawings submitted have been accepted and the objections have been withdrawn. The terminal disclaimer filed was not accepted, thus the double patenting rejection has been maintained below (see terminal disclaimer section below for details).
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,076,339 and 10,820,895 has been reviewed and is NOT accepted. The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card. Applicant should resubmit the terminal disclaimer with the disclaimer fee in accordance with 37 CFR 1.20(d).
Claim Objections
Claims 20, 21, 31, 32, and 33 are objected to because of the following informalities: typographical errors. 
Claim 20 should read “the proximal body of the proximal implant…and defining [[a]] the plurality of of the proximal implant, the plurality of legs of the proximal implant extending distally and having free distal ends”
Claim 21 should read “and defining [[a]] the plurality of of the distal implant, the plurality of legs of the distal implant extending proximally and having free distal ends”
Claim 31 should read “that circumscribes the proximal and distal implant bodies.”
Claim 32 should read “the plurality of legs of the deployed and connected proximal and distal implants.
Claim 33 should read “disposed between the plurality of legs of the proximal and distal implants in a serpentine configuration.”
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,076,339. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims. Specifically, the patent claims also recite a distal implant comprising a distal body and a plurality of legs (claim 1), a proximal implant separate from the distal implant comprising a proximal body and a plurality of legs (claim 1), wherein when the proximal and distal implants are connected together (claim 1), legs of the proximal and distal implants are interdigitated (claim 1), wherein the apparatus comprises a shape memory material (claims 20 and 21), the legs together define a concave configuration (claim 3), the concave configuration of the legs of the proximal implant face the concavity of the distal implant (claim 4), a delivery tube comprising a needle or a catheter having a distal outlet opening (claim 8), the delivery tube contains the distal and proximal implants in the diametrically-reduced configuration (claim 8), a mechanism for maintaining the position of the distal implant after ejection out of the delivery tube (claim 10), wherein the mechanism comprises a retention member (claim 11), the distal body has a lumen (claim 12), the retention member further comprising a selectively expandable locking region (claim 12), the proximal implant has a proximal end and further comprising a push rod engageable with the proximal end of the proximal implant (claim 13), the mechanism for maintaining comprises a locking tube having a first portion and an interlock mechanism (claim 15), a distal implant retention tube having proximal and distal ends with a second portion of the interlock mechanism at the distal end (claim 15), a supplemental lock for the interlock mechanism (claim 17) comprising an elongate wire disposed through the distal implant retention tube and passing through the interlock mechanism (claim 18), the proximal and distal implants comprise longitudinally extending slits defining the plurality of legs (claims 19-22), and the proximal and distal bodies are less than about 18 gauge (claim 28).
Claims 1, 3-10, 24-27, 29, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,820,895. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims. Specifically, the patent claims also recite a distal implant comprising a distal body and a plurality of legs (claim 1), a proximal implant separate from the distal implant comprising a proximal body and a plurality of legs (claim 1), wherein when the proximal and distal implants are connected together (claim 1), legs of the proximal and distal implants are interdigitated (claim 1), the legs together define a concave configuration (claim 4), the concave configuration of the legs of the proximal implant face the concavity of the distal implant (claim 4), a delivery tube comprising a needle (claim 6), the delivery tube contains the distal and proximal implants in the diametrically-reduced configuration (claims 5-6), the proximal and distal implants are connectible by locking elements (claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 9, 2022